IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1225
                               Filed May 15, 2019


JERAMY HOLLINGSHEAD,
    Plaintiff-Appellant,

vs.

DC MISFITS, LLC,
     Defendant-Appellee.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, David May, Judge.



        A plaintiff appeals the summary dismissal of his dramshop claim.

AFFIRMED.




        Robert B. Garver, West Des Moines, for appellant.

        Thomas Henderson and Nick J. Gral of Whitfield & Eddy, P.L.C., Des

Moines, for appellee.



        Considered by Doyle, P.J., and Mullins and Bower, JJ. May, J., takes no

part.
                                              2


BOWER, Judge.

       Jeramy Hollingshead appeals the summary-judgment order dismissing his

dramshop claim against DC Misfits LLC.

       In December 2015, Hollingshead alleges he received personal injuries due

to the intoxication of several individuals while at a bar called Misfits. On June 8,

2016, Hollingshead mailed notice to Founders Insurance indicating he intended to

pursue a dramshop action against Leonard LLC. On July 8, Founders responded

to Hollingshead, informing him the policy for Leonard LLC had been cancelled

effective February 1, 2015, and sending him a copy of the notice of cancellation.

Hollingshead did not amend the notice to Founders Insurance to inform the

company DC Misfits was the insured party subject to the lawsuit.                    Nor did

Hollingshead provide notice directly to DC Misfits that he intended to pursue a

dramshop action against them.

       In April 2017, Hollingshead filed suit bringing one claim against the

individuals alleged to be involved with vicarious liability against DC Misfits, and a

dramshop claim against DC Misfits for selling and serving alcohol to the

individuals.1 Hollingshead did not attach to the petition a notice of intention to bring

the action. DC Misfits moved for summary judgment based on Hollingshead’s

failure to comply with statutory notice requirements for his dramshop claim within

the time frame established by the legislature.

       Iowa’s Dramshop Act, Iowa Code chapter 123 (2015), creates a cause of

action previously unknown in common law, establishing civil liability for persons


1
   Hollingshead did not attach a copy of the notice to his petition to establish the statutory
jurisdictional prerequisite had been met.
                                          3


injured in person or property by an intoxicated person against the entity selling and

serving alcohol to the intoxicated person. Our legislature may require compliance

with certain conditions before a plaintiff may assert a dramshop claim.          See

Grovijohn v. Virjon, Inc., 643 N.W.2d 200, 203 (Iowa 2002); Arnold v. Lang, 259

N.W.2d 749, 751–52 (Iowa 1977).            Iowa Code section 123.93 creates a

jurisdictional prerequisite to a plaintiff’s dramshop claim requiring proper notice of

the intent to bring a dramshop claim. Section 123.93 provides requirements for

such notice:

              Within six months of the occurrence of an injury, the injured
       person shall give written notice to the licensee or permittee or such
       licensee’s or permittee’s insurance carrier of the person’s intention
       to bring an action under this section, indicating the time, place and
       circumstances causing the injury.

Substantial compliance with section 123.93’s notice requirements will suffice. See

Arnold, 259 N.W.2d at 752.

       Summary judgment is proper when “there is no genuine issue of material

fact and the moving party is entitled to a judgment as a matter of law.” Iowa R.

Civ. P. 1.981(3). Appellate review is “limited to whether a genuine issue of material

fact exists and whether the district court correctly applied the law.”        Linn v.

Montgomery, 903 N.W.2d 337, 342 (Iowa 2017) (quoting Pillsbury Co. v. Wells

Dairy, Inc., 752 N.W.2d 430, 434 (Iowa 2008)).

       Hollingshead’s notice of his intent to bring a dramshop claim failed to

substantially comply with section 123.93. Among other things, section 123.93

specifically requires notice be provided by “the injured person” to the “licensee or

permittee or such licensee’s or permittee’s insurance carrier.” In Arnold, our

supreme court held it was “essential” for the notice to contain the licensee or
                                             4

permittee’s name. See Arnold, 259 N.W.2d at 752. In Berte v. Bode, 692 N.W.2d

368, 370–71 (Iowa 2005), the court held a notice listing Berte as “guardian and

conservator” of a minor child was insufficient to serve as notice of claim for Berte

individually to sustain a dramshop claim—indicating proper identification of the

parties to the suit is a requirement of the notice. As we have previously noted,

“notice on behalf of one party cannot constitute notice on behalf of another party.”

Veach v. Prairie Meadows Racetrack & Casino, Inc., No. 06-0366, 2006 WL

3801735, at *4 (Iowa Ct. App. Dec. 28, 2006). Thus, the notice must specify the

plaintiff in the potential suit and properly identify the “licensee or permittee” subject

to the suit.

       Here, Hollingshead’s notice made no mention of DC Misfits, the licensee at

issue. Instead it referred to “Leonard LLC dba Misfits.” The two are distinct entities

with separate insurance policies which just happened to be with the same carrier.

Leonard LLC was dissolved August 10, 2015, several months before the date of

the alleged injury.     Without reference to the intended defendant, DC Misfits,

Hollingshead’s notice was “fatally deficient as to content,” and he did not satisfy a

condition precedent to a dramshop action.2 See Arnold, 259 N.W.2d at 752.

       As a result, we conclude the district court properly granted summary

judgment dismissing Hollingshead’s dramshop claim against DC Misfits LLC.

       AFFIRMED.

       Mullins, J., concurs; Doyle, P.J., dissents.




2
  For place of injury, the notice only stated “Misfits”—it did not provide an address or even
specify the city where Misfits is located.
                                         5


DOYLE, Presiding Judge (dissenting).

       I respectfully dissent. I would reverse the district court’s grant of summary

judgment in favor of defendant DC Misfits, LLC.

       Iowa’s dramshop statute was enacted to give a right of action to innocent

victims harmed by persons who are overserved alcoholic beverages by licensees

and permittees. Banwart v. 50th Street Sports, L.L.C., 910 N.W.2d 540, 545 (Iowa

2018). The underlying purpose of the statute is to place a hand of restraint on

licensees and permittees, i.e., to discourage the selling of excess liquor. Id. To

further that purpose, the dramshop statute is construed liberally. Id.

       The statute contains a claim notice provision that provides, in relevant part:

              Within six months of the occurrence of an injury, the injured
       person shall give written notice to the licensee or permittee or such
       licensee’s or permittee’s insurance carrier of the person’s intention
       to bring an action under this section, indicating the time, place and
       circumstances causing the injury

Iowa Code § 123.93 (2015). Substantial compliance with the notice provisions of

section 123.93 is sufficient. Arnold v. Lang, 259 N.W.2d 749, 752 (Iowa 1977).

       Here, plaintiff’s attorney timely sent a section 123.93 notice to Founders

Insurance Company. The notice references “Leonard LLC dba Misfits” as the

insured. The body of the notice states in relevant part:

       Notice is hereby given pursuant to Iowa Code Sec. 123.93 (2015) of
       the. Intention of the undersigned to bring an action under Sec.
       123.92 on behalf of Jeramy Hollingshead who was injured on or
       about December 12, 2015, at Misfits. Mr. Hollingshead was
       assaulted by an individual(s) at Misfits who had become intoxicated
       at the aforementioned bar.

Later, plaintiff filed his dram shop suit against the assailants and DC Misfits, LLC.

DC Misfits, LLC filed a motion for summary judgment claiming plaintiff’s section
                                          6


123.93 notice was fatally defective because it named Leonard LLC d/b/a Misfits

instead of DC Misfits, LLC, the legal owner of Misfits bar at the time of the incident.

An unreported hearing was held. The plaintiff conceded that his notice did not

name DC Misfits, LLC, but argued his notice substantially complied with section

123.93. The district court disagreed. The court concluded that because the notice

did not mention DC Misfits, LLC, the notice did not satisfy the requirements of

section 123.93. Specifically, the court held,

       In Lang, the Iowa Supreme Court said that the “name” of the
       defendant licensee (in that case, Lang) is among the “information”
       that must be provided—the “essential” information—“in order” for a
       written communication to “qualify as a [section] 123.93 notice.”
       Arnold v. Lang, 259 N.W.2d 749, 752 (Iowa 1977) (italics added).
       Here, it is undisputed that Plaintiff’s notice did not mention DC
       Misfits, LLC. Therefore, under Lang, Plaintiff’s notice did not satisfy
       the requirements of section 123.93. As a result, Plaintiff’s dram shop
       claim fails as a matter of law.

(Citation omitted.) In my opinion, the district court reads Arnold too narrowly.

       Arnold’s dram shop notice was defective in numerous ways; it was sent to

the wrong party, was fatally defective as to content, and was not timely given.

Arnold, 259 N.W.2d at 752. As to its content, it made no reference to the place or

circumstances under which Arnold suffered his injuries.          Id.   “Neither [did] it

mention Lang’s name nor express any intention of Arnold to bring a dram shop

action against Lang.” Id. The court opined, “All such information was essential in

order to qualify as a section 123.93 notice.” Id. (citing Harrop v. Keller, 253 N.W.2d

588, 592 (Iowa 1977)). Notably, Harrop holds:

       There are only three matters required for inclusion in the notice by
       § 123.93.   The notice must indicate the time, place, and
       circumstances causing the injury.”

Harrop, 253 N.W.2d at 593 (emphasis added). This mirrors the statutory language.
                                          7

       To be sure, the Arnold court noted the notice did not mention Lang’s name

and stated “such information was essential” in order to qualify a notice under

section 123.93. Arnold, 259 N.W.2d at 752. Nevertheless, I do not believe Arnold

adds any requisite matters to the notice beyond what is required by statute.

Joseph H. Lang operated a tavern doing business as Joe Lang’s Tap. Id. at 749-

50. The opinion does not say, but presumably Lang was the licensee or permittee.

A reference to Lang’s name could be to Lang himself; or to the name of the tavern;

or to Lang in his capacity as operator of the tavern, or to Lang in his capacity as

the licensee or permittee. In suggesting Lang’s name was essential to a valid

notice, the Arnold court did not indicate in what context his name was required.     I

do not read Arnold as requiring a section 123.93 notice to name the licensee or

permittee, and it would not be proper to do so. If the legislature wanted to require

the notice to name the licensee or permittee, it would have so provided in its

legislation.

       Here, the notice sets out all the pertinent statutory requisites: plaintiff’s

intention to bring a dramshop action and references to the date, place and

circumstances causing the injury. Although the notice’s reference to “Leonard LLC

dba Misfits,” the former operator of the bar, as the insured, is in error, I do not

believe it deems the notice to be fatally deficient as to content. I would reverse the

district court’s grant of summary judgment.